Citation Nr: 1201895	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for frostbite of the right foot. 

2.  Entitlement to an initial evaluation in excess of 20 percent for frostbite of the left foot.  


REPRESENTATION

Appellant represented by:	DAV


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1949 to November 1951.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for frostbite of the feet.  

In January 2008 the Board remanded the Veteran's claims of service connection for frostbite of the bilateral feet for additional development and, in a March 2008 rating decision, the RO granted service connection for frostbite of the right and left feet, with separate 10 percent evaluations, effective April 22, 2003.  The Veteran filed a timely notice of disagreement (NOD) and substantive appeal regarding the March 2008 rating decision regarding the evaluation of his bilateral foot frostbite disabilities.  See 38 C.F.R. § 20.201.  In a November 2010 decision the Board granted the Veteran separate 20 percent evaluations for frostbite of his feet.  

Still not content with his 20 percent evaluation for a frostbite disability that occurred more than 60 years ago, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 19, 2011, Order, granted the parties' Joint Motion for remand (JMR), vacating those portions of the Board's November 2010 decision that granted the Veteran a 20 percent evaluation for frostbite of each foot and remanding the case to the Board for compliance with the JMR. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011). 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks evaluations in excess of 20 percent for frostbite of the right and left feet. 

VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The July 2011 JMR notes that in denying the Veteran a 30 percent rating for frostbite of each foot the Board failed to provide an adequate statement of its reasons for why the Veteran's disabilities do not manifest locally impaired sensation under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122.  Specifically, the JMR notes that a January 2008 private medical opinion notes that the Veteran had painful dysesthesias of his toes and feet; a March 2008 VA examination report notes that he experiences pain, numbness, and tingling in his toes; a March 2009 VA treatment record notes that he has peripheral neuropathy; and a June 2009 VA examination report notes that the Veteran experiences daily neuropathic pain in his feet.  

None of this medical evidence attributes these neuropathic or neurologic symptoms to the Veteran's service-connected frostbite of the left and right foot disabilities.  Because the evidence of record indicates that the Veteran's service-connected frostbite of the left and right feet disabilities may manifest locally impaired sensation, which could entitle him to a 30 percent rating under  38 C.F.R. § 4.104, DC 7122, a new VA medical examination and opinion is necessary to assess the current severity of the Veteran's disabilities before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left and right foot frostbite disabilities.  All indicated tests should be conducted, including neurological testing.  The examiner is to specifically address, for each foot, each of the following: arthralgia or other pain, numbness, cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subauricular punched out lesions, or osteoarthritis) and state whether, if present, they are attributable to his service-connected frostbite or, if not, to what they are attributable.  See 38 C.F.R. § 4.104, DC 7122.

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions offered must be provided.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, the claims should then be readjudicated.  If either of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


